PRoB 35 Report and Order Terminating Probation/Supervised Release '§_ "
(Rcv. 5/01) Prior to Original Expiration Date " . s _
¢'_Ulp --'lll=l;n F`|""i 11121
UNlTEo STATES DlsTRICT CouRT

 

FOR THE ,
SOUTHERN DISTRICT OF GEORGIA
SAVANNAH DIVISION
UNITED STATES OF AMERICA
v. Crim. No. 4113CR00201-1

Sean Michael Clarl<

Or1 July 21, 2017, the above named was placed on supervised release for a period of three years. He has
complied with the rules and regulations of supervised release and is no longer in need of supervision It is
accordingly recommended that he be discharged from supervision

Respectfully submitted,

w

Christopher G. Gaines
U.S. Probation Ofticer

ORDER OF THE COURT

Pursuant to the above report, it is ordered that the defendant is discharged from supervision and that the
proceedings in the case be terminated

oatedthis /0-5'6 day Of -75'4/.¢¢/§7 ,2019.

W?W f

William T. Moore, Jr.
Judge, U.S. District Court

 

